Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 8,
2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00827-CR


                    STACY MERSADEZ SILVA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Cause No. 2133361


                 MEMORANDUM                      OPINION

      Appellant Stacy Mersadez Silva, through her appointed counsel, has filed a
written motion to withdraw her notice of appeal. See Tex. R. App. P. 42.2. The
motion is signed by both appellant and counsel. Because this court has not delivered
an opinion, the motion is granted and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Boyce, Donovan, and Wise
Do Not Publish – Tex. R. App. P. 47.2(b)